internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc fip 4-plr-105633-01 date date legend taxpayer x state a b number a number b number c number d number e number f number g number h number j number k number l number m number n policy a policy b policy c date date date system system system system year year year year year plr-105633-01 year year year year month month dear this responds to your letters dated date1 date and date in which you requested a ruling on taxpayer’s behalf concerning number b contracts policies that taxpayer issued intending that they meet the definition of a life_insurance_contract under sec_7702 of the internal_revenue_code specifically taxpayer asks for a waiver of a reasonable error under sec_7702 such that the policies will be treated as life_insurance contracts for federal tax purposes the policy numbers for the number b contracts are set forth in exhibit hereto facts taxpayer is a stock_life_insurance_company organized and operated under the laws of state a and is treated as a life_insurance_company for tax purposes pursuant to sec_816 taxpayer is licensed to engage in the life_insurance business in number a states and in b taxpayer’s request pertains to three types of flexible premium universal_life_insurance contracts policy a policy b and policy c policy a issued from year to year and policy b issued from year to year are flexible premium whole life contracts although policies a and b are in form flexible premium policies taxpayer marketed policies a and b as having planned periodic premiums ie taxpayer contemplated few unscheduled premiums policy c issued from year to year is a traditional flexible_premium_life_insurance_contract in which taxpayer contemplated both planned and unscheduled premium payments taxpayer’s ruling_request pertains to number b policies that did not meet the definition of a life_insurance_contract set forth in sec_7702 due to certain errors committed by its employees since when congress enacted sec_7702 sec_1 unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect during the years in issue sec_7702 provides a statutory definition that a life_insurance_policy must meet to be treated as a life_insurance_contract for federal tax purposes to be considered a life_insurance_contract a contract must be a life_insurance_contract under applicable law and must also meet either of two alternative tests the cash_value_accumulation_test of sec_7702 or the guideline premium and cash_value plr-105633-01 taxpayer has used different computer-based systems to administer its life_insurance contracts including procedures intended to assure compliance with that section’s requirements both policy a and policy b contracts were designed to have few unscheduled premiums thus taxpayer focused its initial sec_7702 compliance efforts to assure that scheduled premiums were proper when taxpayer first issued policy a it ensured that premiums would comply with the guideline premium limitations by employing an illustration system that set forth the guideline_single_premium and the sum of the guideline premium levels planned periodic premiums therefore would be in compliance with the guideline premium limitations if the premium was consistent with the amount set forth in the illustration nonetheless if taxpayer did receive a large unscheduled premium with respect to a policy a contract taxpayer’s procedures directed that the payment be referred to its actuarial department for examination from month year to month year taxpayer employed a software testing program system to test premiums received under policy a and b contracts under system each calendar_quarter the premiums_paid would be compared with the guideline_single_premium and the sum of the guideline level premiums for the contract when the system identified a policy where the premiums_paid exceeded the guideline premium limit the guideline premiums were examined manually to determine whether the policy had a qualified additional benefit or a substandard mortality rating in which case the guideline premiums were adjusted to include the appropriate charges from month year to month year taxpayer discontinued using system in anticipation of a new broader policy administration system developed by x an unrelated party a number of problems and delays ensued in implementing the system and taxpayer cancelled its contract with x and instead developed its own system system during the period in which taxpayer was developing system it used a another software system system to calculate the guideline_premium_limitation in similar fashion to previous years taxpayer required contracts under policies a and b to be issued with planned premium payments that satisfied the guideline premium limitations and its procedures required that large unscheduled premium payments be referred to its actuarial department for manual review taxpayer completed system in month year and the new system began administering policy a b and c contracts under system if an owner paid a premium that exceeded that guideline premium limitations the system was designed to reject the excessive portion of the premium and return it before it was credited to the policy the system generated a daily error report which required taxpayer’s customer service personnel to manually return the premiums the system tested each policy on its monthly anniversary date testing all premiums received during the previous month moreover under system when policyholders requested a change to the policy that affected the determination of guideline premium limitations taxpayer’s actuarial corridor test of sec_7702 and d each of the policies considered in this ruling were issued after date the effective date of sec_7702 plr-105633-01 department would calculate the new limitations and the customer service_department would report them to the policyholder when system began functioning it identified many policy a contracts as being out of compliance with the guideline premium test taxpayer discovered that the guideline premiums for policy a contracts that had been programmed into system were lower than the correct guideline premiums while correcting this error taxpayer reverted back to testing policy a contracts under system in year taxpayer began to replace system with a new system system taxpayer asserts that the system has fewer sec_7702 compliance deficiencies than its previous systems specifically taxpayer states that recent testing of the system revealed an accurate calculation of the guideline premiums with respect to a sample group of policies nevertheless under system taxpayer continues to manually monitor and administer post-issue changes to policy a and b contracts through its actuarial department in addition to enhancing its computer-based compliance system taxpayer has implemented manual procedures to assist its customer service personnel in testing post-issue changes and other service requests that may affect sec_7702 compliance by requiring the actuarial department to examine manually any such changes or requests taxpayer has recently created procedures for its management to use in monitoring taxpayer’s ongoing sec_7702 compliance efforts after a recent review of its policies taxpayer identified number b policies for which the sum of the premiums_paid exceeded the policy’s guideline_premium_limitation taxpayer has identified six types of errors that caused the failed policies error pertains to number c policy a contracts number d policy b contracts and number e policy c contracts in which the policyholder paid a premium when the policy was issued or within months thereafter that exceeded the guideline_single_premium for the policy taxpayer has identified two explanations for these failures either the sales agent did not properly prepare the sales illustration developed by taxpayer or the customer failed to follow the correct sales illustration and company personnel failed to note the discrepancy per instructions error pertains to number f policy a contracts and number g policy b contracts in which policyholders made unscheduled premium payments although taxpayer required employees processing unscheduled premium payments to refer the premium to taxpayer’s actuarial department to ensure compliance with the guideline premium limitations the clerks processing the payments in some cases failed to do so consequently taxpayer accepted premiums in excess of the guideline_premium_limitation error pertains to number h policy a contracts number j policy b contracts and number k policy c contracts in which the policyholder paid periodic_payments that plr-105633-01 exceeded the correct guideline_level_premium for the policy taxpayer offers two alternative explanations for these failures either the sales agent did not properly prepare the sales illustration developed by taxpayer or did not correctly check a planned periodic premium against the illustrated premium or in other instances taxpayer’s clerical personnel contrary to taxpayer’s procedures failed to report policies to taxpayer’s actuarial department upon learning of a change in the policy or failed to properly record new guideline premiums limits into taxpayer’s administration system upon occurrence of such changes in the policies error pertains to number l policy a contracts and number m policy b contracts in which policyholders requested that taxpayer increase its billed periodic premium in an amount that exceeded the correct guideline_level_premium in these cases taxpayer’s employees failed to check the requested new billed premium against the guideline premium or checked it incorrectly error pertains to number n policy b contracts issued with a family term rider the family term rider provided term life_insurance coverage on the life of a member_of_the_family of the individual insured under the policy taxpayer imposes a charge for the mortality risk that it assumes pursuant to the family term rider and deducts this charge monthly from the policy’s cash_value in computing the guideline premium for these policies under sec_7702 taxpayer treated the family term rider as a qualified additional benefit within the meaning of sec_7702 moreover pursuant to sec_7702 taxpayer treated the charges for the family term rider as future_benefits in determining the amount of the charges for such future_benefits that could be taken into account in calculating the guideline premiums taxpayer followed the reasonable mortality charge requirements of sec_7702 in accordance with notice_88_128 1988_2_cb_540 taxpayer in calculating guideline premiums used the full charge for the family term rider set forth in the commissioners’ standard ordinary cso mortality_table while reviewing its sec_7702 compliance system taxpayer recognized that it could have calculated the guideline premiums attributable to the family term rider under the reasonable expense charge requirements of sec_7702 rather than under the reasonable mortality charge requirements of sec_7702 if sec_7702 governs taxpayer should have reflected in the calculation of the guideline premiums only the current charges it imposed for the family term rider rather than the charges set forth in the cso table accordingly taxpayer has recalculated the guideline_premium_limitation for those policies taking into account only the current charges that it imposed for the family term rider in the case of number n policy b contracts the premiums_paid do not exceed taxpayer’s original guideline_premium_limitation calculated on the basis of sec_7702 but do exceed taxpayer’s recalculated guideline_premium_limitation calculated on the basis of sec_7702 taxpayer requests that in the event that we conclude that sec_7702 is the applicable standard we rule that taxpayer’s interpretation of the statute was reasonable and that taxpayer is entitled to a waiver under sec_7702 with respect to the number n failed contracts plr-105633-01 error pertains to number m policy a contracts that were issued with a spousal term rider the spousal term rider provides term life_insurance coverage on the life of the spouse of the individual insured under policy a the policy also set forth maximum premiums for the rider although taxpayer often imposed a charge for the rider that was less than the maximum premium in computing the guideline premiums for a policy to which the spousal term rider was attached taxpayer treated the rider in similar fashion to the manner in which it treated the family term rider discussed with respect to error particularly taxpayer treated the spousal term rider as a qualified additional benefit within the meaning of sec_7702 and treated the maximum premiums for the rider as a future benefit pursuant to sec_7702 taxpayer however first issued the rider prior to enactment of the technical miscellaneous revenue act of tamra the pertinent portions of which apply to contracts issued on or after date prior to that date taxpayer followed the specified charges rule in former sec_7702 to determine the amount of charges for the rider that could be taken into account in calculating the guideline premiums tamra amended sec_7702 and replaced the specified charges rule with the reasonable charges rule upon enactment of tamra taxpayer reviewed its contracts and modified the guideline premiums to reflect the new reasonable mortality charge standard during taxpayer’s review of its sec_7702 compliance system taxpayer realized that for contracts with spousal term riders issued after date the premiums for the rider should have been treated as future_benefits only to the extent of percent of the cso mortality_table as allowed by amended sec_7702 and notice_88_128 taxpayer’s employees who were assigned to review the contracts for compliance with tamra mistakenly failed to identify instances where the maximum premium for the spousal term rider exceeded the charges set forth in the cso taxpayer has recalculated the guideline_premium_limitation for policy a contracts containing the rider to reflect the lower mortality charges allowed under sec_7702 and notice_88_128 error pertains to number m policy a contracts where the premiums_paid exceed the correct guideline_premium_limitation assuming that sec_7702 was the proper standard thus in the event that we conclude that sec_7702 is the appropriate standard taxpayer requests that we grant waivers for both its employees’ failure to compare premiums received to the cso mortality_table and for its misinterpretation of the statute pub_l_no 102_stat_3342 prior to tamra sec_7702 and ii provided that the amount of charges to be taken into account in determining the guideline premium were the charges specified in the contract incorporating the changes enacted by tamra sec_7702 and ii presently provides that the amount of charges taken into account in determining the guideline premium are the reasonable charges plr-105633-01 in addition to the contracts that failed due to a particular error taxpayer has identified number k policy a contracts and number m policy b contracts that failed to comply with sec_7702 due to a combination of the types of errors described above particularly number k policy a contracts failed due to a combination of errors and number k policy b contracts failed due to a combination of errors and and number k policy b contracts failed due to a combination of errors and ruling requested the service waive pursuant to sec_7702 the failure of certain policies to comply with the general requirements of sec_7702 taxpayer further proposes to address these compliance failures by either increasing the death_benefits available under each failed policy or refunding to the policyholder the excess premiums and interest taxpayer proposes to implement these changes within days from the effective date of the requested waiver law and analysis as previously explained in order to qualify as a life_insurance_contract for federal_income_tax purposes sec_7702 requires that a contract must satisfy the cash_value_accumulation_test set forth in sec_7702 or both meet the guideline premium requirements of sec_7702 and fall within the cash_value corridor defined in sec_7702 with respect to the guideline premium requirements sec_7702 requires that the premiums_paid under the contract at any time must not exceed the greater of the guideline_single_premium or the sum of the guideline level premiums to that date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract determined on the basis of the following three elements enumerated in sec_7702 i - iii i ii iii reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in regulations do not exceed the mortality charges specified in the prevailing commissioners standard tables as defined in sec_807 as of the time the contract is issued any reasonable charges other than mortality charges which on the basis of the company’s experience if any with respect to similar contracts are reasonably expected to be actually paid and interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract plr-105633-01 the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured's attained ages and using a minimum interest rate of four percent rather than six percent accordingly the amount of both the guideline_single_premium and guideline_level_premium is proportional to the amount of future_benefits under the contract the computational rules of sec_7702 and the definitions of sec_7702 apply to both the guideline single and guideline_level_premium sec_7702 defines the term future_benefits to mean death_benefits and endowment benefits sec_7702 characterizes family term riders as qualified_additional_benefits and sec_7702 provides further that qualified_additional_benefits shall not be treated as future_benefits under the contract but the charges for such benefits shall be treated as future_benefits in computing the guideline premiums for a policy to which the family term rider or spousal term rider was attached taxpayer treated the charges for the rider as a future benefit and accordingly increased the guideline premium for each policy by that amount taxpayer however treated those charges under the reasonable mortality charge standard set forth in sec_7702 rather than under the reasonable expense charge standard set forth in sec_7702 charges contemplated by sec_7702 are deemed reasonable if they do not exceed the charges set forth in the cso mortality_table regardless of whether the charges actually set forth in the contract are less than the cso amount in contrast charges contemplated by sec_7702 are deemed reasonable only if they reflect the amount expected to be actually paid which will typically correlate to a company’s actual charges consequently in many instances the guideline premiums attributable to certain benefits will be higher if treated under sec_7702 rather than sec_7702 in treating the charges for the family term rider and spousal term rider under sec_7702 taxpayer reasoned that the risks insured by the rider were mortality risks and that c b i specifically applies to mortality charges in this regard sec_7702 expressly excludes mortality charges from its scope taxpayer further reasoned that there is no express provision in the code that requires a family term rider to be treated under sec_7702 in calculating the guideline premium we disagree with taxpayer’s legal analysis in this respect although the code in setting forth the guideline premium limitations does not specifically direct taxpayers to treat family term riders under sec_7702 rather than c b i the rules applicable to the cash_value_accumulation_test are controlling in this regard sec_7702 provides that a contract meets the cash_value_accumulation_test if the cash_surrender_value of the contract does not at any time exceed the net_single_premium which would have to be paid to fund the contract’s future_benefits plr-105633-01 particularly sec_7702 provides one of the computational rules for determining the net_single_premium used to ascertain compliance with the cash_value_accumulation_test sec_7702 states that such computation in the case of qualified_additional_benefits shall be made on the basis of sec_7702 thus for the purpose of the cash_value_accumulation_test family term riders as qualified_additional_benefits are treated under sec_7702 although the requirement set forth in sec_7702 refers only to the determination required for the cash_value_accumulation_test and does not expressly apply to the guideline premium limitations this provision is the only direction provided by congress as to how charges for qualified_additional_benefits are to considered from a computational standpoint the legislative_history moreover is absent of any indication that there be two separate standards for inclusion of such charges one for the cash_value_accumulation_test and one for the guideline_premium_limitation given congress’ indication that family term riders should be treated under sec_7702 for the purpose of the cash_value_accumulation_test and absent any indication to the contrary we conclude that sec_7702 implicitly requires family term rider benefits to be treated under c b ii for the purpose of the guideline premium limitations as well after considering all of the facts and circumstances we find that the failure of the number b policies to satisfy the requirements of sec_7702 was due to reasonable error and that taxpayer is taking reasonable steps to remedy the error in so doing we note that although errors and were due to taxpayer’s incorrect application of sec_7702 rather than c b ii taxpayer’s error in this regard was reasonable to remedy the compliance failure of the number b policies taxpayer will within days of receipt of this ruling either increase the death_benefits payable under any failed policy or refund any excess premium with interest at the contract crediting rate to further cure the errors attributable to taxpayer’s incorrect application of sec_7702 taxpayer will within days of receipt of this ruling conform its compliance system to take the charges for all qualified_additional_benefits into account under sec_7702 accordingly taxpayer is granted a waiver under sec_7702 for the failure of the policies listed in exhibit to satisfy the requirements of sec_7702 the legislative_history provides additional support for our conclusion see h_r rep no pt pincite ndollar_figure distinguishing mortality charges from charges for additional benefits senate comm on finance 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date ndollar_figure s prt no comm print same staff of joint comm on taxation 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 ndollar_figure comm print stating that the discussions therein relating to mortality and other charges are generally applicable to both the cash_value accumulation and guideline premium tests plr-105633-01 the rulings in this letter are based on the information and representations taxpayer submitted under penalties of perjury while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products attachment exhibit cc
